Case 2:16-cv-05172-WJM-MF Document 54 Filed 09/25/19 Page 1 of 3 PageID: 602




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

                                          :
ALEJANDRO LUPIAN, JUAN                    :   Civil Action: 2:16-cv-05172-WJM-
LUPIAN, ISAIAS LUNA, JOSE                 :   MF
REYES and EFRAIN LUCATERO,                :
individual and on behalf of all others    :
similarly situated,                       :   Motion Hearing Date: October 1,
                                          :   2019
                           Plaintiffs,    :
             v.                           :
                                          :
JOSEPH CORY HOLDINGS LLC,                 :
                                          :
                        Defendant.        :



TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:

      PLEASE TAKE NOTICE, that on October 1, 2019, Plaintiffs Alejandro

Lupian, Juan Lupian, Isaias Luna, Jose Reyes, and Efrain Lucatero, through the

undersigned counsel, will move the Court for Final Approval of the Class Action

Settlement. Defendant does not oppose this Motion.

      PLEASE TAKE FURTHER NOTICE that in support of Plaintiffs’

Unopposed Motion for Final Approval of the Class Action Settlement, Plaintiffs rely

upon the accompanying Memorandum of Law, supporting exhibits and declarations,

and all other records, pleadings and papers on file in this action. A proposed Order

is submitted concurrently herewith for the Court’s consideration.
Case 2:16-cv-05172-WJM-MF Document 54 Filed 09/25/19 Page 2 of 3 PageID: 603




Dated: September 25, 2019          Respectfully submitted,

                                   /s/ Krysten L. Connon
                                   Krysten L. Connon
                                   Shanon J. Carson, pro hac vice
                                   Sarah R. Schalman-Bergen, pro hac vice
                                   Alexandra K. Piazza
                                   Berger Montague PC
                                   1818 Market Street, Suite 3600
                                   Philadelphia, PA 19103
                                   Tel: (215) 875-3000
                                   Fax: (215) 875-4604
                                   kconnon@bm.net
                                   scarson@bm.net
                                   sschalman-bergen@bm.net
                                   apiazza@bm.net

                                   Bradley Manewith, pro hac vice
                                   Marc J. Siegel, pro hac vice
                                   Siegel & Dolan Ltd.
                                   150 North Wacker Drive, Suite 1100
                                   Chicago, IL 60601
                                   Tel. (312) 878-3210
                                   Fax (312) 878-3211
                                   bmanewith@msiegellaw.com
                                   msiegel@msiegellaw.com

                                   Harold L. Lichten, pro hac vice
                                   Matthew Thomson, pro hac vice
                                   LICHTEN & LISS-RIORDAN, P.C.
                                   729 Boylston Street, Suite 2000
                                   Boston, MA 02116
                                   Tel. (617) 994 5800
                                   Fax (617) 994-5801
                                   hlichten@llrlaw.com
                                   mthomson@llrlaw.com

                                   Attorneys for Plaintiffs and
                                   the Settlement Class


                                     2
Case 2:16-cv-05172-WJM-MF Document 54 Filed 09/25/19 Page 3 of 3 PageID: 604




                         CERTICATE OF SERVICE

      I hereby certify that on September 25, 2019, a true and correct copy of the

foregoing document was served on all counsel of record electronically via CM/ECF.


                                     /s/ Krysten L. Connon




                                       3
